  Case 3:16-cv-03111-K Document 100 Filed 04/19/19                 Page 1 of 3 PageID 3150


                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION


 PEDRO RAMIREZ, JR., Individually and
 on Behalf of All Others Similarly
 Situated,
                            Plaintiff,                Case No. 3:16-cv-3111-K

                       v.
EXXON MOBIL CORPORATION, REX W.
TILLERSON, ANDREW P. SWIGER,
JEFFREY J. WOODBURY, and DAVID S.
ROSENTHAL,
                            Defendants.

 DEFENDANTS’ REQUEST FOR EVIDENTIARY HEARING ON LEAD PLAINTIFF’S
                MOTION FOR CLASS CERTIFICATION

       Pursuant to Rule II.B of this Court’s procedures, Defendants respectfully submit this

request for an evidentiary hearing on Lead Plaintiff’s Motion for Class Certification (Dkt. No.

86). In light of the complex nature of the underlying facts and the expert economic analysis on

which both parties rely, Defendants believe that an evidentiary hearing, including testimony by

the parties’ respective experts and an opportunity for the Court to pose questions to the experts

and counsel, would be of assistance to the Court in ruling on the motion.
  Case 3:16-cv-03111-K Document 100 Filed 04/19/19          Page 2 of 3 PageID 3151


Dated: April 19, 2019

/s/ Daniel J. Kramer                     /s/ D. Patrick Long
Theodore V. Wells, Jr. (pro hac vice)    D. Patrick Long
Daniel J. Kramer (pro hac vice)          Texas State Bar No. 12515500
Daniel J. Toal (pro hac vice)            Brian M. Gillett
Justin Anderson (pro hac vice)           Texas State Bar No. 24069785
Jonathan H. Hurwitz (pro hac vice)       SQUIRE PATTON BOGGS
PAUL, WEISS, RIFKIND,                    2000 McKinney Ave., Suite 1700
WHARTON & GARRISON LLP                   Dallas, TX 75201
1285 Avenue of the Americas              Telephone: (214) 758-1505
New York, NY 10019-6064                  Facsimile: (214) 758-1550
Telephone: (212) 373-3000                patrick.long@squirepb.com
Facsimile: (212) 757-3990                brian.gillett@squirepb.com
twells@paulweiss.com
dkramer@paulweiss.com                    Counsel for Rex W. Tillerson
dtoal@paulweiss.com
janderson@paulweiss.com
jhurwitz@paulweiss.com


/s/ Nina Cortell
Nina Cortell
Texas State Bar No. 04844500
Daniel H. Gold
Texas State Bar No. 24053230
HAYNES AND BOONE, LLP
2323 Victory Avenue, Suite 700
Dallas, TX 75219
Telephone: (214) 651-5000
Facsimile: (214) 651-5940
nina.cortell@haynesboone.com
daniel.gold@haynesboone.com

Counsel for Exxon Mobil Corporation,
Andrew P. Swiger, Jeffrey J. Woodbury,
and David S. Rosenthal




                                           2
  Case 3:16-cv-03111-K Document 100 Filed 04/19/19                 Page 3 of 3 PageID 3152


                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document has been

served by electronic CM/ECF filing, on this 19th day of April, 2019.



                                            /s/ Daniel J. Kramer
                                            Daniel J. Kramer
